Citation Nr: 0720009	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
onychomycosis of the toenails and dermatophytosis of the 
feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kurt P. Leffler, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

In a July 2001 rating decision, the RO granted service 
connection for onychomycosis of the toenails and 
dermatophytosis involving the plantar and medial surfaces of 
the feet.  A 10 percent disability rating was assigned.  
The veteran perfected an appeal as to the assigned disability 
rating.

The Board remanded the case in November 2003 to obtain 
additional VA treatment records.  A second remand was issued 
in November 2004 to obtain a VA examination.  Thereafter, in 
a June 2005 decision, the Board denied the veteran an 
increase in the disability rating assigned his service-
connected onychomycosis and dermatophytosis.  He duly 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

The Court remanded the case in December 2006 pursuant to a 
Joint Motion for Remand (the Joint Motion) submitted on 
behalf of counsel for both the veteran and the VA Secretary.  
The details of the Joint Motion will be discussed more fully 
below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.





REMAND

The veteran seeks an increase in the rating assigned his 
service-connected onychomycosis and dermatophytosis.  

Under the current rating criteria for skin disorders, 
dermatophytosis may be rated as dermatitis under Diagnostic 
Code 7806 or as scars under Diagnostic Codes 7801-7805, 
depending on the predominant disability.  The Joint Motion 
specifically found that the Board's June 2005 decision did 
not provide adequate reasons and bases as to why the 
veteran's skin condition should not be rated as scars under 
Diagnostic Codes 7801-7805, as opposed to dermatitis under 
7806.  It was particularly noted that under Diagnostic Codes 
7801-7805 a separate 10 percent disability rating for each 
lower extremity was available, whereas separate ratings are 
not available under the diagnostic code applied by the Board, 
Diagnostic Code 7806.  On remand, the Joint Motion instructed 
the Board to consider whether a separate rating for each 
lower extremity is warranted if the veteran's skin condition 
is rated as scars under Diagnostic Codes 7801-7805.

Before the Board may readjudicate the claim, however, 
additional procedural development is required.  The Board 
specifically notes that after its June 2005 decision, the 
Court decided Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
veteran status is undisputed and service connection is 
already in effect for onychomycosis of the toenails and 
dermatophytosis of the feet.  The Board also notes that, as 
discussed in its June 2005 decision, the veteran has been 
provided with VCAA notice regarding element (4), degree of 
disability, by way of a December 2002 VCAA letter.  

The veteran has not, however, been provided notice regarding 
the fifth and final element of his claim, that of effective 
date.  Dingess specifically commands that VA "must notify 
the claimant that the effective date of an award of service 
connection and any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that the level of disability was submitted, or 
on the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge."  Such 
notice was not provided the veteran in this case.

Not only is the effective date of disability one of the five 
elements of a claim for benefits as outlined by Dingess, but 
the matter also has particular importance in the instant case 
because as an initial rating claim, "staged ratings" are 
potentially applicable.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  In undertaking a de novo review of the 
claim, it is therefore incumbent upon the Board to not only 
consider the level of the veteran's disability, but the 
relative level of disability at different times throughout 
the appeal period.  Thus, the effective date of any rating 
awarded is necessarily part of the veteran's claim.  Because 
the veteran has not been provided with VCAA notice regarding 
the effective date issue, and therefore has not been accorded 
appropriate opportunity to present evidence and argument 
pertaining thereto, Dingess requires that the case be 
remanded so that additional VCAA notice regarding the 
effective date can be accomplished.

In addition, since there has been no consideration of rating 
the veteran's disability as scars by the agency of original 
jurisdiction, due process demand that such be done.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating claim which complies with the 
notification requirements of the VCAA, as 
amplified by Dingess.

2.  After completing any additional 
development which is deemed necessary, 
VBA should readjudicate the issue on 
appeal, with specific attention given to 
whether the veteran's onychomycosis and 
dermatophytosis can be rated as scars 
under revised Diagnostic Code 7801-7805, 
and if so whether a separate rating for 
each lower extremity is in order.   If 
the benefit sought on appeal is denied, 
in whole or in part, the veteran and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



